                  Case 20-51002-BLS               Doc 44       Filed 05/24/21         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

    In re:                                                       Chapter 11

    Old LC, Inc., et al.,1                                       Case No. 19-11791 (BLS)
                                Debtors.
                                                                 Jointly Administered
    Official Committee of Unsecured Creditors
    of Old LC, Inc., et al., for and on behalf of
    the estates of Old LC, Inc., et al.,
                                                                 Adv. No. 20-51002 (BLS)
                                Plaintiff,

             v.

    Upfront V, LP, Breakwater Credit
    Opportunities Fund, L.P.; Upfront GP V,
    LLC; Mark Suster; Dana Kibler; Gregory
    Bettinelli; Saif Mansour; Aamir Amdani;
    Eric Beckman; Darrick Geant; and Joseph
    Kaczorowski.,

                                Defendants.


                                NOTICE OF SERVICE OF DISCOVERY

         PLEASE TAKE NOTICE THAT on May 24, 2021, Defendants Upfront V, L.P., Upfront

GP V, LLC, Mark Suster, Dana Kibler and Gregory Bettinelli served the Upfront Defendants’

Objections and Responses to Plaintiff’s First Requests for Production to All Defendants upon the

parties listed below via Electronic Mail and First Class Mail:




1
   The Debtors are the following four entities (the last four digits of their respective taxpayer identification numbers,
if any, follow in parentheses): Old LC, Inc. (7119), Old LC Holdings, Inc., Old LCF, Inc., and Old LC Parent, Inc.
The Debtors’ noticing address in these Chapter 11 cases is c/o Bryan Cave Leighton Paisner LLP, Attn: Mark I.
Duedall, 1201 W. Peachtree Street, 14th Floor, Atlanta, Georgia 30309.1 The Debtors are the following four entities
(the last four digits of their respective taxpayer identification numbers, if any, follow in parentheses): Old LC, Inc.
(7119), Old LC Holdings, Inc., Old LCF, Inc., and Old LC Parent, Inc. The Debtors’ noticing address in these Chapter
11 cases is c/o Bryan Cave Leighton Paisner LLP, Attn: Mark I. Duedall, 1201 W. Peachtree Street, 14th Floor, Atlanta,
Georgia 30309.


DOCS_DE:234551.1 88964/001
                 Case 20-51002-BLS   Doc 44         Filed 05/24/21   Page 2 of 2




 (Counsel to Official Committee of Unsecured       (Counsel to Official Committee of Unsecured
 Creditors)                                        Creditors)
 Morris James LLP                                  Joel B. Bailey, Esquire
 Jeffrey R. Waxman                                 Joshua L. Hedrick, Esquire
 Eric J. Monzo                                     HEDRICK KRING, PLLC
 Bryan M. Keilson                                  1700 Pacific Avenue, Suite 4650
 500 Delaware Ave., Suite 1500                     Dallas, TX 75201
 Wilmington, DE 19801                              Email: Josh@HedrickKring.com;
 Email: jwaxman@morrisjames.com;                   Joel@HedrickKring.com
 emonzo@morrisjames.com;
 bkeilson@morrisjames.com
 (Counsel to Official Committee Of Unsecured
 Creditors )
 Samuel M. Stricklin, Esquire
 STRICKLIN LAW FIRM, P.C.
 Palisade Central II
 2435 North Central Expressway, Suite 1200
 Richardson, TX 75080
 Email: Sam.stricklin@stricklaw.pro



 Dated: May 24, 2021                    PACHULSKI STANG ZIEHL & JONES LLP

                                        /s/ Colin R. Robinson
                                       Dean A. Ziehl (NY Bar No. 4133971)
                                       James K.T. Hunter (CA Bar No. 73369)
                                       Colin R. Robinson (DE Bar No. 5524)
                                       919 North Market Street, 17th Floor
                                       P.O. Box. 8705
                                       Wilmington, Delaware 19899-8705 (Courier 19801)
                                       Telephone: (302) 652-4100
                                       Facsimile:     (302) 652-4400
                                       E-mail:        dziehl@pszjlaw.com
                                                      jhunter@pszjlaw.com
                                                      crobinson@pszjlaw.com


                                       Counsel to the Upfront Defendants




DOCS_DE:234551.1 88964/001                     2
